Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss. Heather Kleinhardt (Reg. No. 72,784) on 09/09/21.

The application has been amended as follow:

CLAIMS:


Claim 10 line 1 change: “claim 7" to: --claim 1--.

change: “claim 16" to: --claim 12--.

Claim 19 line 1 change: “claim 16" to: --claim 12--.

Claim 20 line 1 change: “claim 16" to: --claim 12--.



Allowable Subject Matter

Claims 1-6, 8-15 and 17-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a wireless charging device, comprising: a communication control module, configured to control a power supply device to enter a wakeup state when the power supply device is in a sleep state, and to communicate with the power supply device in the wakeup state to determine a type of the power supply device, wherein the type of the power supply device comprises a fast charging type and a non-fast charging type, a maximum output power of the power supply device of the fast charging type is greater than or equal to a preset value, and a maximum output power of the power supply device of the non-fast charging type is less than the preset value; and a wireless transmitter circuit, configured to, when the power supply device is of the fast charging type, transmit an electromagnetic signal in a first wireless charging mode to charge a battery of a 

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 12 are allowed. 

The dependent claims 2-6, 8-11, 13-15 and 17-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-6, 8-15 and 17-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851